DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/19/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-14 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2 line 4 incorrect term used, please change the term “thought” to “through”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a data processing part that performs”, “a setting part that sets”, and “a communication part that establishes” in claim 1.
“an imaging part that acquires” in claim 6.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the external devices" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation “the external devices” as “an external device”.

Claim 1 recites the limitation "the control part in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation “the control part” as “a control part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebbar (US PG. Pub. 2020/0310727 A1).

	Referring to Claim 1, Hebbar teaches an image processing apparatus (See Hebbar, Figs. 1 and 3, Sect, [0028], Image Forming Apparatus in the form of printer, printing device, or multi-function printer (MFP) 30a, 30b, 30c) comprising:
a data processing part (See Hebbar, Fig. 3, Image Processing Section embodied within the Printer 30a, 30b, 30c) that performs image processing of image data; (This element is interpreted under 35 U.S.C. 112 (f) The scanner part 51 corresponds to a specific example of a “data processing part” of the present invention…scanner part 51 and the control part 52 may be configured using, for example, hardware (circuits). (Applicant Spec. Para. [0069] line 3, [0098] lines 7-8); (See Hebbar, Fig. 3, Sect. [0030] lines 2-5, an image processing section within the printer 30a, 30b, 30c can carry out various image processing under the control of a print controller or CPU 310, and sends the processed print image data to the print engine 360));
a setting part (See Hebbar, Fig. 4, Print Setting 400) that sets multiple wireless communication identifiers and functions related to image processing that are respectively associated with the multiple wireless communication identifiers wherein these wireless communication identifies are stored in a storage part; (This element is interpreted under 35 U.S.C. 112 (f) The SSID generation part 13 and the operation panel part 16 correspond to a specific example of a “setting part” of the present invention…The operation panel part 16 is configured, for example, to include a touch panel, and displays an interface based on the screen data input from the SSID generation part 13 on a screen of the touch panel. (Applicant Spec. Para. [0013] lines 7-8; [0023]); (See, Hebbar, Fig. 4, Sect. [0035], As shown in FIG. 4, the print settings (i.e., print preferences) of a plurality of individuals, for example, employees, conference attendees, suppliers, or anyone that may attend a meeting can be saved in a database (or memory) of the printer 30a, 30b, 30c, or server 20d.  Each of the plurality of individuals can have an identifier (or ID) 410 assigned to them and corresponding print preferences 420, for example, finishing (e.g., staple, folding, binding, die-stamping, embossing, laminating), duplex, font size, e-print or e-copy, etc. In accordance with an exemplary embodiment, e-print or e-copy can be digital version of the material preferably in the user's print preference setting.);
(See Hebbar, Fig. 1, Network 50) that establishes a communication with at least one of the external devices (See Hebbar, Figs. 1 and 2, Client Device 20a, 20b, 20c and server 20d) using one of the wireless communication identifiers such that the established communication is related to the one of the wireless communication identifiers (This element is interpreted under 35 U.S.C. 112 (f) The communication part 11 may be configured using, for example, hardware (circuits). (Applicant Spec. Para. [0014] lines 1-4) (See Hebbar, Figs. 1 and 4, Sect. [0026], [0035], in FIG. 1, one or more of the client devices, server 20d, and each of the one or more printers 30a, 30b, 30c, can be connected to each other with wireless network 50.  Each of the one or more client devices 20a, 20b, 20c, can be operated by a different user…As shown in FIG. 4, Each of the plurality of individual users can have an identifier (or ID) 410 assigned to them and corresponding print preferences 420), wherein the one of the external devices is defined as a connected external device (See Hebbar, Sect. [0027], The client device or client computer 20a, 20b, 20c, 20d can also include an input unit 230, a display unit or graphical user interface (GUI) 240, and a network interface (I/F) 250, which is connected to a communication network (or network) 50.), and the one of the wireless communication identifiers is defined as a related ID (See Hebbar, Sect. [0036], the identifier (or ID) can be assigned to a group of users or a plurality of users.  For example, ID1 can be assigned to executives, ID2 could be assigned to managers, and ID-n to staff.);
when an image processing job is acquired via the communication part from the connected external device, the control part controls the image processing at the data (See Hebbar, Sect. [0030] lines 17-22, The CPU 310 can include a printer controller configured to process the data and job information received from the one or more client device or client computer 20a, 20b, 20c, 20d, for example, received via the network connection unit and/or input/output section (I/O section) 390.).

	Referring to Claim 2, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
the setting part provides an interface (See Hebbar, Fig. 5, GUI 500) for setting the function related to image processing for each of the wireless communication identifiers (See Fig. 4, Item 410, ID’s) such that a character string corresponding to function is entered thought the interface (See Hebbar, Fig. 4, IDs, Sect. [0035], [0038], in FIG. 5, each attendee, individual, or group of individuals can have an identifier (or ID, i.e., See Fig. 4, Item 410) upon receipt of a meeting invite or prior to receipt of the meeting invite and can set or enter her or his preference settings (i.e., See, Fig. 4, Item 420 and Fig. 5, Item 520, preferred print settings) using GUI 500), and 
the setting part, in each of the interfaces (i.e. interfaces 500 in each of MFPs, 30a, 30b and 30c having similar configuration), sets an identifier including the character string as the corresponding wireless communication identifier (See Hebbar, Sect. [0036], [0037], the identifier (or ID) can be assigned to a group of users or a plurality of users.  For example, ID1 can be assigned to executives, ID2 could be assigned to managers, and ID-n to staff, the print preference settings can be assigned by an administrator to one or more groups ID1, ID2, .  . . 410 and the print preferences for each individual (or attendee) can include one or more preference settings, for example, each individual (or attendee) can have a setting for different types of documents, i.e., based on the number of pages, type of document, for example, multi-page handout, brochure, pamphlet, etc., or alternatively, the individual's (or attendee's) preference settings can be for all types of print job or materials presented at meetings.).

	Referring to Claim 3, Hebbar teaches the image processing apparatus according to claim 2 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
in each of the interfaces, when a setting that allows processing corresponding to the function is made (See Hebbar, Fig. 5, Sect. [0038] lines 1-6, FIG. 5 is an illustration of a graphical user interface (GUI) 500 with preference registration 510 in accordance with an exemplary embodiment.  As shown in FIG. 5, each attendee or individual upon receipt of a meeting invite or prior to receipt of the meeting invite can set her or his preference settings (i.e., preferred print settings).), the setting part sets the identifier including the character string related to the function as the corresponding wireless communication identifier (See Hebbar, Fig. 4, 410 and 420, Sect. [0034] lines 7-12, Each of the plurality of individuals can have an identifier (or ID) 410 assigned to them and corresponding print preferences 420, for example, finishing (e.g., staple, folding, binding, die-stamping, embossing, laminating), duplex, font size, e-print or e-copy, etc.), and 	
(See Hebbar, Sect. [0039] lines 5-9, for some print jobs, the "must have settings" for example, font size, or a color blindness setting may not be able to be applied to the print job, for example, the printer 30a may not be able to reproduce the requested print setting and the printed materials will not include the "Must have setting" of the user.).

	Referring to Claim 4, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
the setting part (See Hebbar, Fig. 4, Print Setting 400)
provides, for each of the wireless communication identifiers (See Hebbar, Fig. 4, Sect. [0035], Each of the plurality of individuals can have an identifier (or ID) 410 assigned to them and corresponding print preferences 420), an interface (See Hebbar, GUI 500) that allows the function related to the image processing and the wireless communication identifier to be set (See Hebbar, Sect. [0038], As shown in FIG. 5, each attendee or individual upon receipt of a meeting invite or prior to receipt of the meeting invite can set her or his preference settings (i.e., preferred print settings), the preference settings 520 can include, for example, a basic setting, a layout setting, a finish setting, a quality setting, and other.), and, 
(See Hebar, Fig. 5, Sect. [0038], in the basic setting the graphical user interface, for example, as presented on the client device 20a, 20b, 20c, of the attendee or individual can include a printer view 530, and a plurality of pull-down windows or check boxes 540 requesting print preferences related to, for example, document orientation (i.e., portrait or landscape), paper size, paper type, font style, font size, output method for invitation printing, for example, print or e-print, a share or do not share preference option, and an optional "must have setting".).

	Referring to Claim 5, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
when a print job including the image data is acquired as an image processing job via the communication part, the control part outputs the image data and the function setting to the data processing part (See Hebbar, Sect. [0030], The print engine 360 forms an image on a print media (or recording sheet) based on the image data sent from the image processing section.  The central processing unit (CPU) (or processor) 310 and the memory 320 can include a program for RIP processing (Raster Image Processing), which is a process for converting print data included in a print job into Raster Image data to be used in the printer or print engine 360), and 
(See Hebbar, Fig. 3, Sect. [0030], an image processing section within the printer 30a, 30b, 30c can carry out various image processing under the control of a print controller or CPU 310, and sends the processed print image data to the print engine 360.).

	Referring to Claim 6, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), further comprising:
an imaging part that acquires the image data by imaging; (This element is interpreted under 35 U.S.C. 112 (f) The scanner part 51 corresponds to a specific example of an “imaging part” of the present invention…scanner part 51 and the control part 52 may be configured using, for example, hardware (circuits). (Applicant Spec. Para. [0068] lines 6-7, [0069] line 3); (See Hebbar, Sect. [0031] lines 7-10, the printer controller can process the data and job information received from the one or more client device or client computer 20a, 20b, 20c, 20d to generate a print image.), wherein 
when a copy job is acquired as an image processing job via the communication part, the control part outputs the image data obtained by the imaging part and the function setting to the data processing part (See Hebbar, Sect. [0030], The print engine 360 forms an image on a print media (or recording sheet) based on the image data sent from the image processing section.  The central processing unit (CPU) (or processor) 310 and the memory 320 can include a program for RIP processing (Raster Image Processing), which is a process for converting print data included in a print job into Raster Image data to be used in the printer or print engine 360), and 
the data processing part performs print processing using the image data obtained by the imaging part based on the function setting input from the control part (See Hebbar, Fig. 3, Sect. [0030], an image processing section within the printer 30a, 30b, 30c can carry out various image processing under the control of a print controller or CPU 310, and sends the processed print image data to the print engine 360).

	Referring to Claim 7, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
when a scan job is acquired as the image processing job via the communication part, the control part outputs the function setting to the data processing part (See Hebbar, Sect. [0030] lines 2-10, an image processing section within the printer 30a, 30b, 30c can carry out various image processing under the control of a print controller or CPU 310, and sends the processed print image data to the print engine 360.  The image processing section can also include a scanner section (scanner engine 350) for optically reading a document, such as an image recognition system.  The scanner section receives the image from the scanner engine 350 and converts the image into a digital image.), and 
(See Hebbar, Sect. [0031] lines 7-10 and Sect. [0032] lines 1-3, the printer controller can process the data and job information received from the one or more client device or client computer 20a, 20b, 20c, 20d to generate a print image and the network I/F 390 performs data transfer with the client device or client computer 20a, 20b, 20c, 20d.).

	Referring to Claim 8, Hebbar teaches the image processing apparatus according to claim 5 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein
the function setting related to the print processing include functions of color printing and monochrome printing one of which is selectable, and functions of duplex printing and simplex printing one of which is selectable (See Hebbar, Sect. [0024], the system administrator can set policies for the materials to be printed by the presenter, for example, requirements that the materials be printed use of duplex or monochrome printing).

	Referring to Claim 9, Hebbar teaches the image processing apparatus according to claim 5 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
the function setting related to the print processing include functions of character recognition and no character recognition one of which is selectable (See Hebbar, Sect. [0030] lines 5-8, The image processing section can also include a scanner section (scanner engine 350) for optically reading a document, such as an image recognition system.).

	Referring to Claim 10, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein 
each of the multiple wireless communication identifiers includes a first identifier and a second identifier (See Hebbar, Fig. 4, ID1 and ID2, Sect. [0036], the identifier (or ID) can be assigned to a group of users or a plurality of users.  For example, ID1 can be assigned to executives, ID2 could be assigned to managers, and ID-n to staff.  Thus, rather than individual users, in accordance with an exemplary embodiment, the print preference settings can be assigned by an administrator to one or more groups ID1, ID2, .  . . 410.), 
the setting part sets (See Hebbar, Fig. 4, Print Settings 400)
first image processing that relates to image processing corresponding to the first identifier (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-1 has a print preference 722, which is a same as the original print settings of the material) and
second image processing that relates to image processing corresponding to the second identifier (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings), and 
(See Hebbar, Fig. 3, Image Processing Section embodied within the Printer 30a, 30b, 30c)
a first image (See Hebbar, Fig. 7, Print Material 722) by performing the first image processing (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-1 has a print preference 722, which is a same as the original print settings of the material), and 
a second image (See Hebbar, Fig. 7, Print Material 724) by performing the second image processing (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings).

	Referring to Claim 11, Hebbar teaches the image processing apparatus according to claim 1 (See Hebbar, Figs. 1 and 3, Image Forming Apparatus as multi-function printer (MFP) 30a, 30b, 30c), wherein the function related to image processing set by the setting part is image processing different from cryptic processing of wireless communication, and is performed with respect to unencrypted image data (See Hebbar, Fig. 7, Unique Identifier 730, Sect. [0043], the original document or material 720 for a meeting or presentation, can be printed in one or more formats 722, 724, 726 based on the print preferences of each of the attendees, the original document or material 720 is formatted with original print settings, and wherein one or more of the original print settings can be changed or modified, each of the one or more users is assigned a unique identifier 730, which can be printed on the printed material 722, 724, 726.).

	Referring to Claim 12, Hebbar teaches an image processing method (See Hebbar, Fig. 6, Print Setting Flowchart 600) comprising:
performing wireless communication using either a first identification name or a second identification name, which is different from the first identification name, as a wireless communication identifier (See, Fig. 7, Sect. [0043], the original document or material 720 is formatted with original print settings, and wherein one or more of the original print settings can be changed or modified, each of the one or more users is assigned a unique identifier 730, which can be printed on the printed material 722, 724, 726. In FIG. 7, user ID-1 has a print preference 722, which is a same as the original print settings of the material; user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings).); and
when an image processing job is received with the first identification name (See Hebbar, Fig. 7, Print Material 722), performing first image processing with respect to image data transmitted with the image processing job (See Hebbar, Sect. [0043], In FIG. 7, user ID-1 has a print preference 722, which is a same as the original print settings of the material which outputs printed material 722), and 
when an image processing job is received with the second identification name (See Hebbar, Fig. 7, Print Material 724), performing second image processing, which is different from the first image processing, with respect to image data transmitted with the image processing job (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings).
Referring to Claim 13, Hebbar teaches the image processing method according to claim 12 (See Hebbar, Fig. 6, Print Setting Flowchart 600), wherein 
the first image processing (See Hebbar, Fig. 7, Print Preference 712, ID-1) and the second image processing (See Hebbar, Fig. 7, Print Preference 712, ID-2) are image processing that is different from cryptic processing of wireless communication, and are image processing that outputs unencrypted image data as the first image and the second image (See Hebbar, Unique identifier 730, Fig. 7, Sect. [0043], the original document or material 720 for a meeting or presentation, can be printed in one or more formats 722, 724, 726 based on the print preferences of each of the attendees, the original document or material 720 is formatted with original print settings, and wherein one or more of the original print settings can be changed or modified, each of the one or more users is assigned a unique identifier 730, which can be printed on the printed material 722, 724, 726. In FIG. 7, user ID-1 has a print preference 722, which is a same as the original print settings of the material; user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings).

	Referring to Claim 14, Hebbar teaches the image processing method according to claim 12 (See Hebbar, Fig. 6, Print Setting Flowchart 600), further comprising: 
outputting a first image (See Hebbar, Fig. 7, Print Material 722) that is generated by performing the first image processing (See Hebbar, Sect. [0043], In FIG. 7, the original document or material 720 for a meeting or presentation, can be printed in one or more formats 722, 724, 726 based on the print preferences of each of the attendees, user ID-1 has a print preference 722, which is a same as the original print settings of the material which outputs printed material 722), and 
outputting a second image (See Hebbar, Fig. 7, Print Material 724) that is generated by performing the second image processing and is different from the first image (See Hebbar, Sect. [0043], as shown in FIG. 7, user ID-2 has a print preference 724 for a font size and a paper size different than the original print settings).

Cited Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oshima et al. (US PG. Pub. 2019/0246035 A1) discloses an electronic device that is capable of using a plurality of wireless communication units and communicates wirelessly with an external device using one of the plurality of wireless communication units, is disclosed.  The device comprises a storage device that stores one or more sets of settings used in past wireless communication with one or more external device, the settings being stored separately as settings pertaining to a network used in the wireless communication and settings pertaining to communication with an external device over the network.  The device also extracts a set of settings that can be used from the one or more sets of settings stored in the storage device, in accordance with a combination of a type of an external device with which wireless communication to be performed and a wireless communication unit to be used for the wireless communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677